UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1194


MATTHEW K. THALER,

                    Plaintiff - Appellant,

             v.

DONALD J. TRUMP FOR PRESIDENT, INC.,

                    Defendant - Appellee,

             and

MARYLAND STATE POLICE,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-01700-RDB)


Submitted: June 28, 2018                                        Decided: July 13, 2018


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason A. Ostendorf, LAW OFFICE OF JASON OSTENDORF LLC, Owings Mills,
Maryland, for Appellant. Robert L. Ferguson, Jr., FERGUSON, SCHETELICH &
BALLEW, PA, Baltimore, Maryland; David S. Torborg, Anthony J. Dick, JONES DAY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Matthew K. Thaler appeals the district court’s order dismissing his claims of

breach of contract, detrimental reliance, false imprisonment, false arrest, and battery for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Thaler v. Donald J. Trump for President, Inc., No. 1:17-cv-01700-RDB (D. Md.

Jan. 19, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            3